Citation Nr: 0433097	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
based on herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
based on herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for prostate 
cancer and diabetes mellitus based on herbicide exposure.

A hearing was held at the RO in September 2004 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that he has diabetes mellitus and 
prostate cancer as a result of herbicide exposure during 
military service in Korea.  He states that he was the foreman 
of a motor pool, at ASCOM, in Korea, with the 258th Signal 
Company, and was stationed about 40 to 60 miles below the 
Demilitarized Zone (DMZ).  He reports that signal company 
vehicles returning from the DMZ were often covered with a 
sticky substance that fell on his head, into his mouth, and 
all over his clothing during vehicle inspections.  He states 
that, as motor pool foreman, he also had duty as a wrecker 
operator, taking trips up to the DMZ to retrieve disabled 
vehicles.  

Service comrades from the veteran's signal company 
corroborate his account of his duties as the motor pool 
foreman.  They also point out that members of the 258th 
Signal Company often made trips to the DMZ to install 
communications equipment.  They state that soldiers from 
their unit sprayed a substance on communication poles and 
cables to kill foliage.  

Service personnel records disclose that the veteran served in 
Korea with the 258th Signal Company (Const.), 304th Signal 
Battalion, from February 1968 to February 1969.  His military 
occupation specialty was wheel vehicle mechanic.  

The Department of Defense (DoD) has advised VA that Agent 
Orange was used in Korea along the DMZ from April 1968 to 
July 1969.  DoD has stated that four brigades of the 2nd 
Infantry Division and one brigade of the 7th Infantry 
Division were the present in the DMZ when Agent Orange was 
applied.  The units comprising these brigades are identified 
in a March 2003 VA policy letter.  Further, DoD has noted 
that signal troops were supplied as support personnel to the 
infantry brigades, as required.  An attempt must be made to 
verify if troops from the veteran's signal company 
participated in support of infantry units that applied Agent 
Orange in Korea along the DMZ.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Contact the U.S. Armed Services 
Center for Unit Records Research 
(USASCURR).  Ask if members of the 258th 
Signal Company, 304th Signal Battalion 
served as support troops to brigades of 
the 2nd Infantry Division or the 7th 
Infantry Division, stationed at the DMZ, 
during the period from April 1968 to July 
1969.  

2.  Contact Cheryl Konieczny of the 211 
staff at 202-273-7210, and request 
further development of the claim for 
proof of the veteran's exposure to Agent 
Orange while he was in Korea.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




